UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6731


ANTHONY LAMAR SNIPE,

                       Petitioner – Appellant,

          v.

BUREAU OF PRISONS; MILDRED L. RIVERA,

                       Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.       Solomon Blatt, Jr., Senior
District Judge. (8:10-cv-02686-SB)


Submitted:   September 29, 2011            Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Lamar Snipe, Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony   Lamar      Snipe    seeks    to    appeal    the   magistrate

judge’s   report   and    recommendation         that    relief    be   denied   on

Snipe’s 28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                       The

order Snipe seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                     Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We dispense with

oral   argument    because      the    facts   and      legal    contentions     are

adequately    presented    in    the    materials       before    the   court    and

argument would not aid the decisional process.



                                                                        DISMISSED




                                         2